       Case 3:20-cv-02069-H-BGS Document 5 Filed 11/16/20 PageID.32 Page 1 of 2



 1   THOMAS E. MONTGOMERY, County Counsel (State Bar No. 109654)
     County of San Diego
 2   By MELISSA M. HOLMES, Senior Deputy (State Bar No. 220961)
        JENNIFER M. MARTIN, Deputy (State Bar No. 322048)
 3   1600 Pacific Highway, Room 355
     San Diego, California 92101-2469
 4   Telephone: (619) 531-5836; Fax: (619) 531-6005
     E-mail: melissa.holmes@sdcounty.ca.gov
 5
     Attorneys for Defendant County of San Diego
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10
11   HENRY BILS, individually and as         )      NO. 20-CV-2069-H-BGS
                                             )
12   Successor in Interest to NICHOLAS BILS, )      NOTICE OF APPEARANCE
     deceased,                               )
13                                           )      Courtroom: 15A
                                             )      District Judge: Hon Marilyn L. Huff
14                Plaintiff,                 )      Magistrate Judge: Hon. Bernard G. Skomal
                                             )
15          v.                               )
                                             )
16                                           )
     COUNTY OF SAN DIEGO, a municipal )
17   entity, Deputy AARON RUSSELL, an        )
                                             )
18   individual, and DOES 1 through 10,      )
     inclusive,                              )
19
                                                )
20               Defendants.                    )
21
22         PLEASE TAKE NOTICE that Melissa M. Holmes, Senior Deputy County
23   Counsel, being the attorney primarily responsible for litigation in the above-captioned
24   action, hereby associates Jennifer M. Martin, Deputy County Counsel, as co-counsel in
25   this action. Jennifer M. Martin’s office address and telephone number are: Office of
26   County Counsel, 1600 Pacific Highway, Room 355, San Diego, California 92101, (619)
27   531-4901. Please update all records and proof of service lists accordingly, and please
28   ///
      Case 3:20-cv-02069-H-BGS Document 5 Filed 11/16/20 PageID.33 Page 2 of 2



 1   direct all future correspondence and pleadings to Senior Deputy Melissa M. Holmes and
 2   Deputy Jennifer M. Martin.
 3   DATED: November 16, 2020             THOMAS E. MONTGOMERY, County Counsel
 4                                        By: s/JENNIFER M. MARTIN, Deputy
 5                                        Attorneys for Defendant County of San Diego

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -2-                    NO. 20-CV-2069-H-BGS
